Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 16, 2022 has been entered. Claims 1, 2, 4-6, 8, 9 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection to the specification previously set forth in the Non‐Final Office Action mailed November 16, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160047268A to Yoon, which was cited by applicant in view of US20210237769A1 to Ostafew. US 20170010618 A1 to Shashua et al. (hereinafter, Shashua) is cited as an example of describing movement of vehicle with vectors.
Regarding claim 1, Yoon teaches a vehicle running control method {Yoon: title of invention; i.e., LANE CHANGE PREDICTION APPARATUS AND LANE CHANGE PREDICTION METHOD}:
calculating, by a controller, a lateral velocity of an adjacent vehicle that travels in an adjacent lane adjacent to a traveling lane in which an autonomous vehicle travels in a road-width direction, and a longitudinal velocity of the adjacent vehicle in a direction in which the adjacent lane extends {Yoon: page 9, lines 28-44 of the English specification; i.e., referring to Figure 3, in the self-car (1000) which the search module (101) obtains, the target vehicle (2000) can produce the cut in probability in the distance (dm), to the specific point and the self-car (1000) which the vehicle sensing module (103) obtains based on the acceleration (at) of the distance (dt) to the target vehicle (adjacent vehicle)(2000) and target vehicle (2000) by the forked road in which the self-car (1000) is the driving; the cut in probability is produced it has and the acceleration (at) of the target vehicle (2000) is disassembled to the component (at1) of the transverse direction which is the traveling direction component (at2) of the vehicle (1000) and traveling direction and perpendicularity and it can produce using the transverse acceleration component (at1)) Fig. 3 of Yoon is repeated below:

    PNG
    media_image1.png
    776
    688
    media_image1.png
    Greyscale


Yoon does not disclose the lateral velocity and longitudinal velocity of the adjacent vehicle directly. Modifying Yoon’s disclosure is explained below.
specifying, by the controller, a predetermined road section based on the longitudinal velocity and calculating a first path based on an assumption that an offset distance of the adjacent vehicle in the adjacent lane in the road-width direction is maintained within the predetermined road section; calculating, by the controller, a second path by applying a lateral movement distance of the adjacent vehicle and an advance direction vector of the adjacent vehicle to the first path and the second path corresponding to a predicted traveling path of the adjacent vehicle, wherein the advance direction vector is a unit vector of the adjacent vehicle in the road-width direction with respect to a direction in which the adjacent vehicle is advancing (Yoon: page 11, lines 56, 57, page 12, lines 1-8 of the English translation; i.e.,  referring to Figure 5, the change prediction method comprises the step (S501) obtaining the distance to the specific point on the route, and the distance to the target vehicle and the step (S502) obtaining the acceleration of the target vehicle and the step (S503) where the target vehicle produces the cut in or the probability of cutting out based on the distance to the specific point, and the acceleration of the distance to the target vehicle and target vehicle). Yoon does not disclose a predetermined load section, a first path and a second path directly. Modifying Yoon’s disclosure is explained below. 
It is noted that calculating path based on movement distance and direction vector is just one of methods for describing position of an object, such as a vehicle. The physical principle of describing object movement and position applies in the same way regardless the terms or concepts. For example, Shashua teaches direction vector in paragraph [0599].
 The Examiner takes official notice that it is well known that a moving distance and velocity of an object can be calculated from the acceleration of the object (please refer to MPEP 2144.03). With this official notice, the disclosure of Yoon can be modified in the following way: 
	Lateral velocity is calculated from the lateral acceleration component (at1), and longitudinal velocity is calculated from the longitudinal acceleration component (at2); the position of the adjacent vehicle is obtained by calculating travel distance, which is velocity multiplied by time; first, calculating longitudinal distance (first path) includes calculating the longitudinal velocity from the longitudinal acceleration (at2) and multiplying time to the longitudinal velocity; this corresponds to the claimed steps of specifying, by the controller, a predetermined road section based on the longitudinal velocity and calculating, by the controller, a first path based on an assumption that an offset distance of the adjacent vehicle in the adjacent lane in the road- width direction is maintained within the predetermined road section; “the predetermined road section” is considered a patch of the lane, in which the adjacent vehicle is travelling, and the section includes the first path; second, calculating lateral distance with reference to the first path (second path) includes calculating the lateral velocity from the lateral acceleration (at1) and multiplying time to the lateral velocity. This corresponds to the claimed step of applying, by the controller, the lateral velocity to the first path to calculate a second path corresponding to a predicted traveling path of the adjacent vehicle.
Yoon discloses graphs showing the relative speed (velocity) and distance between the autonomous vehicle and the adjacent vehicle (figs. 7(a) and 7(b), page 14, lines 1-9 of the English specification), which implies the above-explained velocity and distance calculation.
Figs. 7(a) and 7(b) of Yoon illustrate the relative speed (velocity) and distance between the autonomous vehicle and the adjacent vehicle over a time period including time points t1, t2, t3, t4. Because the autonomous vehicle is driven to follow the travelling lane during the period, it automatically follows that the adjacent vehicle is driven to follow the adjacent lane. Relative speed and distance over the time period are obtained for the two vehicles driven along respective lanes, which continuously change directions along the boundary lines of the lanes. Therefore, in contrast to Applicant’s argument that Yoon does not consider a shape of a travelling lane defined by a boundary line of a traveling lane, Yoon teaches the claimed limitation by continuously calculating the relative speed and distance between the vehicles, which follow their respective lane.
In summary, the claimed steps specify the process of calculating the longitudinal component and the lateral component of the adjacent vehicle’s expected movement separately, wherein the longitudinal direction is defined as the direction of the adjacent lane extension, and the lateral direction implied to be the road-width direction; with this two-step calculation process, the second path corresponds to the predicted traveling path of the adjacent vehicle. As explained above, Yoon can be modified with well-known facts to teach these steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Yoon by incorporating the distance calculation based on acceleration of the adjacent vehicle to in order to predict the path that the adjacent vehicle would take (please refer to the abstract of Yoon). 
Yoon further teaches: 
 tracking the second path to determine whether the second path intersects a boundary line between the traveling lane and the adjacent lane; and predicting a cut-in point of the adjacent vehicle based on an intersection point between the second path and the boundary line {Yoon: page 11, lines 56, 57, page 12, lines 1-8 of the English specification: i.e., the step (S503) where the target vehicle produces the cut in or the probability of cutting out based on the distance to the specific point, and the acceleration of the distance to the target vehicle and target vehicle}.
It is implied that the cut-in point is predicted as part of the step (S503). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in point prediction feature of Yoon the described invention of Yoon in order to provide a reference point for collision avoidance.
Yoon does not explicitly teach the following limitations:
wherein predicting the cut-in point comprises: extracting coordinates of a feature point of the adjacent vehicle, the feature point including corner regions of the adjacent vehicle; transiting coordinates of a reference node of the adjacent vehicle to the coordinates of the feature point, the reference node to which a point corresponding to an absolute position of the adjacent vehicle is approximated; parallelly moving the second path based on the transited coordinates of the reference node; calculating the intersection point between the moved second path and the boundary line; and predicting the calculated intersection point as the cut-in point of the adjacent vehicle.  
Ostafew remedies this and teaches in abstract: determining, based on the predicted path of the first object [adjacent vehicle] / paragraph [0079]:  The world model module 402 can receive sensor information that allows the world model module 402 to calculate and maintain additional information for the detected objects [extracting coordinates of a feature point], the state for an object can include zero or more of a velocity, a pose, a geometry (such as width, height, and depth [corner regions of the adjacent vehicle]). That is, Ostafew teaches calculation of the geometry of the detected object, which moves in a predicted path that might cut-in the path of the autonomous vehicle. Because the geometry of the object [adjacent vehicle], and not just a point representing the object [reference node of the adjacent vehicle], is considered, precise cut-in point, at which a corner [shifted second path] of the adjacent vehicle intersects the boundary line, can be calculated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object information calculation feature of Ostafew to calculate the corner regions of the adjacent vehicle and to incorporate the modification with the describe invention of Yoon so that the second path is calculated considering the path of the corners of the adjacent vehicle in order to predict the cut-in point precisely. 
In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (1) to modify the described invention of Yoon by incorporating the distance calculation based on acceleration of the adjacent vehicle to in order to predict the path that the adjacent vehicle would take; (2) to incorporate the cut-in point prediction feature of Yoon the described invention of Yoon in order to provide a reference point for collision avoidance; and (3) to modify the object information calculation feature of Ostafew to calculate the corner regions of the adjacent vehicle and to incorporate the modification with the describe invention of Yoon in order to predict the cut-in point precisely .
Regarding claim 2, which depends from claim 1, Yoon further teaches:
wherein the first path is calculated based on map information comprising: a plurality of dots indicative of a center line between boundary lines of each of the traveling lane and the adjacent lane, and the boundary lines of the traveling lane and the adjacent lane {Yoon: page 8, lines 39-51 of the English translation; i.e., the search module (101) can obtain the distance to the specific point on the route that the vehicle tells to the predetermined destination location; the search module (101) can be implemented as the navigation module in which for example, the GPS module is built in and it is implemented as the module applying the V2I (vehicle to infrastructure) technology)}.
It is implied that the GPS map includes a plurality of dots indicative of a center line between boundary lines and the boundary lines of the traveling lane and the adjacent lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS module of Yoon to the described invention of Yoon in view of Ostafew in order to provide criteria for adjacent vehicle path calculation.
Regarding claim 4, which depends from claim 1, Yoon further teaches:
controlling driving of the autonomous vehicle based on a time desired for each of the autonomous vehicle and the adjacent vehicle to arrive at the predicted cut-in point {Yoon: page 17, lines 1-6 of the English translation: i.e., the collision with the vehicle which intrudes into since it demands the deceleration control of the external velocity control unit in case the cut in probability is high can be avoided and the safe driving can be planned; and the cut in or the cut out is predicted in advance and it gives the operator a warning in advance}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in warning feature of Yoon to the described invention of Yoon in view of Ostafew in order to warn and take preventive control.
Regarding claim 5, which depends from claim 4, Yoon further teaches:
controlling the driving of the autonomous vehicle comprises: accelerating the autonomous vehicle when a first arrival time of the autonomous vehicle exceeds a second arrival time of the adjacent vehicle; determining that the adjacent vehicle is a potential cut-in vehicle, and decelerating the autonomous vehicle when the first arrival time of the autonomous vehicle is equal to or less than the second arrival time of the adjacent vehicle {Yoon teaches deceleration when cutting-in is predicted (page 17, lines 1-6 of the English translation}. 
It is implied that collision avoidance with a cut-in vehicle includes calculation of arrival time of the autonomous vehicle and the adjacent vehicle to the predicted cut-in point and accelerating the autonomous vehicle when a first arrival time of the autonomous vehicle exceeds a second arrival time of the adjacent vehicle, that is, when collision by the cutting-in vehicle is not expected. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in point arrival time calculation feature of Yoon to the described invention of Yoon in view of Ostafew in order to provide reference for collision avoidance control.
Regarding claim 6, Yoon in view of Ostafew teaches:
an autonomous vehicle comprising: a sensor configured to acquire traveling state information of the autonomous vehicle and traveling state information of an adjacent vehicle that travels in an adjacent lane adjacent to a traveling lane in which the autonomous vehicle travels {Yoon: page 9, lines 14-18 of the English specification: i.e., the vehicle sensing module (103) can be implemented as for example, the lidar, the radar, the ultrasonic sensor etc. But if it is the sensor detecting the distance and acceleration of the target vehicle, it what is},   
a map storage configured to provide map information comprising a plurality of dots indicative of a center line between boundary lines of each of the traveling lane and the adjacent lane; and a controller configured to calculate a lateral velocity of the adjacent vehicle in a road-width direction and a longitudinal velocity of the adjacent vehicle in a direction in which the adjacent lane extends with reference to the traveling state information and the map information, wherein the controller is configured to: specify a predetermined road section based on the longitudinal velocity, calculate a first path based on an assumption that an offset distance of the adjacent vehicle in the adjacent lane in the road-width direction is maintained within the predetermined road section, calculate a second path by applying a lateral movement distance of the adjacent vehicle and an advance direction vector of the adjacent vehicle to the first path, the second path corresponding to a predicted traveling path of the adjacent vehicle, wherein the advance direction vector is a unit vector of the adjacent vehicle in the road-width direction with respect to a direction in which the adjacent vehicle is advancing, track the second path and determine whether the second path intersects a boundary line between the traveling lane and the adjacent lane  {Yoon: fig. 3, page 9, lines 28-44, page 11, lines 56, 57, page 12, lines 1-8 of the English translation and the Examiner’s official notice},
extract coordinates of a feature point of the adjacent vehicle, the feature point corresponding to an outmost corner region, among corner regions of the adjacent vehicle, which is closest to the boundary line, transit coordinates of a reference node of the adjacent vehicle to the coordinates of the feature point, the reference node to which a point corresponding to an absolute position of the adjacent vehicle is approximated, parallelly move the second path based on the transited coordinates of the reference node; calculate an intersection point at which the moved second path intersects the boundary line; and  determine the calculated intersection point as  a predicted cut-in point of the adjacent vehicle {Ostafew abstract, paragraph [0079] / Yoon: page 11, lines 56, 57, page 12, lines 1-8 of the English specification}.
It is noted that calculating path based on movement distance and direction vector is just one of methods for describing position of an object, such as a vehicle. The physical principle of describing object movement and position applies in the same way regardless the terms or concepts. For example, Shashua teaches direction vector in paragraph [0599].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (1) to modify the described invention of Yoon by incorporating the distance calculation based on acceleration of the adjacent vehicle to in order to predict the path that the adjacent vehicle would take; (2) to incorporate the cut-in point prediction feature of Yoon the described invention of Yoon in order to provide a reference point for collision avoidance; and (3) to modify the object information calculation feature of Ostafew to calculate the corner regions of the adjacent vehicle and to incorporate the modification with the describe invention of Yoon in order to predict the cut-in point precisely .
Regarding claim 8, which depends from claim 6, Yoon further teaches:
the controller is configured to control driving of the autonomous vehicle based on a time desired for each of the autonomous vehicle and the adjacent vehicle to arrive at the predicted cut-in point {Yoon: page 17, lines 1-6 of the English translation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in warning feature of Yoon to the described invention of Yoon in view of Ostafew in order to warn and take preventive control.
Regarding claim 9, which depends from claim 8, Yoon further teaches:
the controller is configured to: perform acceleration of the autonomous vehicle when a first arrival time of the autonomous vehicle exceeds a second arrival time of the adjacent vehicle, determine that the adjacent vehicle is a potential cut-in vehicle, and perform deceleration of the autonomous vehicle when the first arrival time of the autonomous vehicle is equal to or less than the second arrival time of the adjacent vehicle {Yoon: page 17, lines 1-6 of the English translation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cut-in point arrival time calculation feature of Yoon to the described invention of Yoon in view of Ostafew in order to provide reference for collision avoidance control.

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that that the amended claims 1, 6 are not obvious over Yoon, because the amendments adopt direction vector, it is noted that calculating path based on movement distance and direction vector is just one of methods for describing position of an object, such as a vehicle, citing Shashua.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661